Citation Nr: 1508757	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  14-22 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for non-small cell lung cancer.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1974 to July 1978.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The most probative evidence of record demonstrates that it is at least as likely as not that VA medical treatment caused a delay in the diagnosis of the Veteran's non-small cell lung cancer, which proximately caused additional disability, and was due to negligence or similar instance of fault on the part of VA medical care providers.


CONCLUSION OF LAW

The criteria for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for non-small cell lung cancer have been met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.361 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2014).  Because the Board is granting the benefit sought by the Veteran, any error with respect to VA's duty to notify or assist does not prejudice the claimant and need not be discussed.


Legal Criteria

When a veteran suffers additional disability or death as a result of training, hospital care, medical or surgical treatment, or an examination furnished by VA, disability compensation shall be awarded in the same manner as if such disability or death was service connected.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2014).  The law requires not only that the VA treatment in question resulted in additional disability but also that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the treatment, or that the proximate cause of the additional disability was an event that was not reasonably foreseeable.

In determining whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b).  To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause. 38 C.F.R. § 3.361(c)(1).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014).

Analysis

In this case, the Veteran contends that he suffered an additional disability due to a negligent delay in the diagnosis of his non-small cell lung cancer by VA treatment providers.  The Veteran argues that VA's delay in detecting the lung cancer allowed a malignancy to grow in size and severity, such that, when it was eventually discovered, it was unresectable and incurable.  See VA Form 9, Appeal to the Board of Veterans' Appeals, received in June 2014.

The record reveals that a chest X-ray taken in August 2008 was negative for interval change since October 2007, and showed an unremarkable cardiomediastinal silhouette.  In April 2009, the Veteran was treated for complaints of respiratory symptoms, to include chest congestion, shortness of breath, and hoarseness.  A chest X-ray taken in April 2009 revealed a right paratracheal opacity; however, the attending radiologist interpreted the X-Ray as showing no evidence of cardiopulmonary disease, pneumonia or mediastinal abnormalities.  Thereafter, the Veteran continued to complain of increasingly severe respiratory symptoms.  In December 2009, a chest X-ray revealed a right paratracheal opacity just above the level of tracheal bifurcation.  The attending physician noted that, when compared to the April 2009 chest X-Ray, the December 2009 showed that the right paratracheal opacity had become more pronounced.  The attending physician recommended correlation with a CT of the chest so that a definitive diagnosis could be rendered.  A CT/PET scan conducted in January 2010 revealed intense heterogeneous metabolic activity in the large right upper hemithorax multilobular mass with an additional focus adjacent to the right trachea.  These findings were consistent with a pulmonary malignancy.

A mediastinoscopy in January 2010 confirmed a diagnosis of non-small cell lung cancer that had progressed since December 2009 to the point where it was not resectable.  The Veteran underwent a course of chemo-radiation therapy, which ended in April 2010.  A CT of the Veteran's thorax in May 2010 showed a response in the primary tumor.  A CT of the Veteran's head in May 2010 showed no metastasis.  A CT of the Veteran's thorax in July 2011 showed stable right upper lobe mass without any evidence of recurrent disease.  A CT scan of the Veteran's abdomen and pelvis in March 2012 showed no evidence of metastatic disease.  A CT of the Veteran's thorax in February 2013 showed a partially calcified mass that was stable in appearance, and surrounding post-radiation changes in the right upper lobe.

In August 2012, a VA physician reviewed the Veteran's claims file and concluded that VA did not fail to timely diagnose or properly treat the Veteran's lung cancer. The VA physician noted a February 2006 VA treatment note indicating treatment for hemoptysis followed by a normal bronchoscopy a few days thereafter.  The VA physician also noted that the Veteran was followed regularly and underwent appropriate testing for any lung conditions, and that the Veteran was advised to quit smoking but did not.

In November 2014, the Veteran submitted a letter from C. E. K., D.O., containing a private medical opinion from Dr. C. E. K..  In the letter, Dr. C. E. K. indicates that he reviewed the Veteran's claims file, VA treatment records, and radiographic images.  Dr. C. E. K. provides a summary of the Veteran's medical history consistent with the record, noting that the April 2009 chest X-ray revealed a right upper lobe paratracheal opacity, but that it was not until after the December 2009 chest X-ray revealed a right upper lobe mass that a confirmatory CT/PET scan of the chest was completed.  Dr. C. E. K. concludes, "I believe there are compelling changes in the appearance of a right upper lobe paratracheal opacity in April of 2009 that should have prompted investigation with a chest CT scan."  Dr. C. E. K. continues, "this negligent delay in diagnosis of almost 10 months more likely than not contributed to this lesion becoming inoperable and thus worsening the eventual disability burden, and more likely than not contributing to a shortened survival . . . ."  Dr. C. E. K. further notes that in the time between the December 2009 chest X-ray and the thoracic-surgical consultation in January 2010, the tumor doubled in size.  In his letter, Dr. C. E. K. also indicates that he reviewed the August 2012 VA medical opinion.  Dr. C. E. K. points out that the VA opinion is absent for evidence of personal review of the Veteran's radiographs and for comment on any delay in diagnosis of the lung cancer.

In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-(2000).  In some cases, the physician's special qualifications or expertise in the relevant medical specialty or lack thereof may be a factor.  In every case, the Board must support its conclusion with an adequate statement of its reasoning of why it found one medical opinion more persuasive than the other. 

Upon review of the evidence of record, the Board finds the opinion from Dr. C. E. K. in his November 2014 letter to be highly probative, and affords it great evidentiary weight.  Dr. C. E. K.'s opinion was based on a comprehensive review of the record, was supported with clear rationale, and was rendered in view of Dr. C. E. K.'s considerable experience as a practitioner of internal medicine, as evidence by his curriculum vitae, which he attached to the November 2014 letter.  However, the Board finds that the August 2012 VA examiner's opinion is less probative, and therefore affords it less evidentiary weight.  Although the VA examiner did indicate he reviewed the claims file, the opinion does not reflect a comprehensive review of the record.  Specifically, the VA examiner does not summarize or discuss any specific treatment in the record following the Veteran's February 2006 bronchoscopy.  In addition, the VA examiner did not support the opinion with specific, appropriate rationale.  The VA examiner does not discuss the April 2009 chest X-Ray, the December 2009 and January 2010 efforts to diagnose the Veteran's non-small cell lung cancer, or whether any delay in diagnosing the Veteran's lung cancer was the result of negligence, error in judgment, or similar instance of fault on the part of VA medical care providers.

As noted above, the first requirement for compensation under 38 U.S.C.A. § 1151 is that the Veteran suffered an additional disability as a result of VA training, hospital care, or medical or surgical treatment.  Here, comparing the Veteran's condition immediately before the beginning of the medical treatment upon which the claim is based to the Veteran's condition after such care or treatment, the evidence shows that in August 2008 the Veteran had an unremarkable chest X-Ray.  However, in December 2009, a chest X-Ray showed a right paratracheal opacity, which was later confirmed as a pulmonary malignancy consistent with non-small cell lung cancer.  Thus, during the course of the Veteran's VA treatment, he developed an additional disability of non-small cell lung cancer.  See 38 C.F.R. § 3.361(b).

Next, the evidence must show that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the treatment.  The Board interprets Dr. C. E. K.'s letter as indicating that: (1) the April 2009 chest X-Ray, which showed an upper right lobe capacity, should have prompted a chest CT scan; (2) the several-months delay in diagnosing the Veteran's lung cancer following the April 2009 X-Ray led to the lesion increasing in size so as to become not resectable; and (3) the delay in diagnosing the Veteran's lung cancer was negligent.  The Board notes that compensation is generally not provided under the provisions of 38 U.S.C.A. § 1151 for the continuance or natural progress of a disease or injury.  However, compensation may be provided where VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  See 38 C.F.R. § 3.361(c)(2).  In light of Dr. C. E. K.'s opinion, which the Board finds highly probative, the Board finds that the evidence shows that it is at least as likely as not that VA was negligent in not taking further action in response to the April 2009 chest X-Ray, that this negligence led to a delay in diagnosis and proper treatment of the Veteran's lung cancer, and that this negligence was therefore the proximate cause of the continuance or natural progression of the Veteran's lung cancer so as to become not resectable.  

Accordingly, the Board concludes that the evidence is at least in relative equipoise as to whether VA medical treatment caused a delay in the diagnosis of non-small cell lung cancer, which proximately caused additional disability, and was due to negligence, error in judgment, or similar instance of fault on the part of VA medical care providers.  The benefit of the doubt is resolved in favor of the Veteran.  The Board therefore concludes that the requirements for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for non-small cell lung cancer have been met, and the claim must be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).


ORDER

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for non-small cell lung cancer is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


